12/08/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0497



                                  No. DA 20-0497


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

RICHARD JAMES SORIA,

             Defendant and Appellant.


                            GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor, Appellee is granted an extension of time to and including

January 12, 2022, within which to prepare, serve, and file its response brief.




JMK                                                                    Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                           December 8 2021